DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
“such hygiene products forming said elements” in the last line of page 2 of claim 1 should read -- hygiene products forming said elements--.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. “at least one manufacturing equipment” which includes one or more manufacturing equipment, and the claim also recites “a multiplicity of said manufacturing equipment” which is the narrower statement of the range/limitation which is plurality but not singular of manufacturing equipment.
For examination purposes, the limitation is construed as – at least one manufacturing equipment --.
“such hygiene products forming said elements” on page 3, lines 6-7 of claim 1 is unclear if it is referring to “hygiene products forming elements” recited in last line on page 2 of claim 1. The “said” in the limitation makes the interpretation awkward as it means that the elements are formed by the hygiene products.
For examination purposes, the limitation is construed as -- said hygiene products forming elements--.
Further, limitation in claim 1 includes, “said baby and adult incontinence absorbent articles, feminine hygiene articles, and materials adapted to be used in hygiene products forming elements inside said housing adapted to change at least one process air properties”; and “said baby and adult incontinence absorbent articles, 
The limitations above is unclear because it appears that the articles and materials are used in the hygiene products forming elements. However, it contradicts the claim preamble where the hygiene products are manufactured.
For examination purposes, the “used” in the limitation above are construed as --manufactured--. 
Claims 2-5 are also rejected due to the indefiniteness of their parent claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US Patent No. 4,549,472) in view of McFarland (US Patent No. 4,770,298) Mariotto (US PGPub. No. 2013/0233514).
Regarding claim 1, Endo discloses a manufacturing set up (Fig. 11) for the manufacturing comprising:

a) a production area (inside room 22) comprising:
walls (outer walls of room 22) adapted to separate the production area (inside room 22) from an external ambient environment (outside room 22);
a manufacturing room (the space including mixing chamber 26, control chambers 28 and return chamber 30) comprising space for at least one manufacturing equipment (each individual chamber 28 or zones A-D), and for operators (for operations carried in the chamber 28), said manufacturing room further comprising an aerial environment (mixing chamber 26 and return chamber 30);
b)    said at least one manufacturing equipment of said articles in said manufacturing room (see Fig. 11),
said at least one manufacturing equipment comprising:
a manufacturing equipment housing (the top walls 72 of each chamber 28) separating process air of a manufacturing equipment aerial environment (mixing chamber 26) from room air (in room 22) of said aerial environment (26 and 30),
said manufacturing equipment housing being integral with a sound retarding housing (the side walls of each chamber 28, walls in chamber 28 suppresses noise in general, see col. 4, lines 64-68 and col. 5, line 1);
products to be manufactured in forming elements inside said housing adapted to change at least one process air properties (the products are being manufactured within the chamber 28 and is environmentally controlled including temperature and dust 
said properties being selected from the group consisting of temperature, moisture content, dust content, and pressure (see above);
c)    an air treatment system (a/c 32), wherein said air treatment system is an HVAC system (air conditioner is an HVAC system); and
d)    a duct work (ducts 34 and 36) adapted to connect said manufacturing equipment housing to said air treatment system in a closed loop system (via ducts 34 and 36).
Endo fails to explicitly disclose hygiene products, and said hygiene products being selected from the group consisting of baby and adult incontinence absorbent articles, feminine hygiene articles, and materials adapted to be used in such articles, selected from the group consisting of nonwoven, films, and composites thereof; and 
said baby and adult incontinence absorbent articles, feminine hygiene articles, and materials adapted to be manufactured in said hygiene products forming elements being selected from the group consisting of hot melt application, ultrasonic, separation, defiberization, web handling drive, and web handling friction.
McFarland discloses hygiene products, and said hygiene products being selected from the group consisting of baby and adult incontinence absorbent articles, feminine hygiene articles (disposable absorbent articles or diapers, see Background section), and materials adapted to be used in such articles, selected from the group consisting of nonwoven, films, and composites thereof (a composite material of wood and polypropylene, see col. 7, lines 35-53); and said baby and adult incontinence absorbent 
McFarland further discloses the pads should be protected to prevent contamination by dust and other airborne materials (col. 6, lines 23-33). Endo further discloses a dustless Zones A-C (col. 5, lines 26-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided hygiene products, and said hygiene products being selected from the group consisting of baby and adult incontinence absorbent articles, feminine hygiene articles, and materials adapted to be used in such articles, selected from the group consisting of nonwoven, films, and composites thereof; and 
said baby and adult incontinence absorbent articles, feminine hygiene articles, and materials adapted to be manufactured in said hygiene products forming elements being selected from the group consisting of hot melt application, ultrasonic, separation, defiberization, web handling drive, and web handling friction in Endo as taught by McFarland in order to manufacture such a product without contaminations.
Also, Endo fails to disclose wherein said air property management system comprises:
an indirect heat exchange system as said air treatment system (260) and adapted to transfer energy from said external ambient environment (205) to said aerial environment 
Mariotto discloses an indirect heat exchange system as said air treatment system (1) and adapted to transfer energy from said external ambient environment (intake air B from ambient environment) to said aerial environment or said process air of said manufacturing equipment aerial environment (the foul air A from building 102, when the system is in cooling, the heat from the ambient air is transferred to the foul air in heat exchanger 1) without mixing of the energy transferring air streams (the membrane 6 separating the two air streams is impermeable to air, paragraph 0029), wherein said indirect heat exchange system is an adiabatic heat exchange system (the heat exchanger 1 is recovers the heat or cold of the indoor air, thus preserving the internal energy of the building adiabatically).
When Mariotto is applied in Endo, the heat exchanger 1 may be provided in the exhaust line to the ambient and intake line to the a/c 32 to recover the heat from the indoor space.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein said air property management system comprises:
an indirect heat exchange system as said air treatment system and adapted to transfer energy from said external ambient environment to said aerial environment or said process air of said manufacturing equipment aerial environment without mixing of the energy transferring air streams, wherein said indirect heat exchange system is an 
Regarding claim 2, Endo as modified further discloses wherein the air property management system further comprises one or more elements selected from the group consisting of: one or more temperature adjustment element(s) comprising indirect heat exchange elements, selected from the group consisting of cooling elements cooling with water at ambient temperature, heating elements, energy exchange elements between other elements connected via said duct system, and heat pumps;
closing valves in said duct work, said duct work adapted to be closed, manually or automatically, in case of an opening of said housing;
a fan element;
an air humidity adjustment component adapted to allow increase or decrease of the absolute humidity (water content) of the air;
a dust reduction system, filter, wherein said dust reduction system is a HEPA filter; and
an automated control system for adjusting process settings according to production processing variables as well as external ambient air conditions (Endo in view of Mariotto has valves 43, a/c 32, filter 68 and control 91).
Regarding claim 3, Endo as modified further discloses wherein the air property management system further comprises:
an airflow distribution system comprising valves (valves 43), and side ducts (ducts 38), wherein further air treatment systems (plurality of ventilating units 54) are 
Regarding claim 4, Endo as modified further discloses wherein said indirect heat exchange system of said air property management system is a multi-way heat exchanger (the heat exchanger 1 as modified has two paths), comprising multiple layers consisting of a 3D surface structure of materials separating airflows within the heat exchanger (see Figs. 5 and 7 of Mariotto, the heat exchanger 1 has cuboid shape with layered structure and membrane 6 separating exhaust and intake air flows), and of a high-surface area honeycomb type structure (the cells 10 within the air channels are in honeycomb shape).
Regarding claim 5, Endo fails to disclose wherein said indirect heat exchange system of said air property management system is adapted to match dimensions of a standard ISO 668 container, whereby the housing provides structural integrity to achieve ISO 668 standards and to support material layers of said indirect heat exchange system.
Examiner takes official notice that ISO 668 containers are standard sizes and are well known in logistics. Therefore, it would have been obvious to make the system of Endo to match dimensions of the ISO 668 containers, and to make the system strong enough for the internal layers so that shipping of the system can be made easier and safer.
Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Endo fails to disclose a closed loop system, it is noted that the air is recirculated through ducts 34 and 36 and the air in a closed loop. Such recirculation of the air is the closed loop system as recited.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763     

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763